                          Case 19-18042-mkn                    Doc 1          Entered 12/20/19 13:31:43                   Page 1 of 21

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

Case number (if known)                                                          Chapter you are filing under:

                                                                                   Chapter 7
                                                                                   Chapter 11
                                                                                   Chapter 12
                                                                                   Chapter 13                                        Check if this is an
                                                                                                                                     amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                    12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Johnny                                                             Anita
     your government-issued        First name                                                         First name
     picture identification (for
     example, your driver's        Estrada                                                            Marie
     license or passport).         Middle name                                                        Middle name
     Bring your picture
     identification to your
                                   Gonzales                                                           Gonzales
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                           Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years                                                                         FKA Anita Marie Ybanez
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-4161                                                        xxx-xx-2280
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 1
                          Case 19-18042-mkn                  Doc 1         Entered 12/20/19 13:31:43                Page 2 of 21
Debtor 1   Johnny Estrada Gonzales
Debtor 2   Anita Marie Gonzales                                                                       Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 9256 Long Grove Ave
                                 Las Vegas, NV 89149
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Clark
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                          Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                         I have lived in this district longer than in any              have lived in this district longer than in any other
                                         other district.                                               district.

                                         I have another reason.                                        I have another reason.
                                         Explain. (See 28 U.S.C. § 1408.)                              Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
                        Case 19-18042-mkn                     Doc 1           Entered 12/20/19 13:31:43                Page 3 of 21
Debtor 1    Johnny Estrada Gonzales
Debtor 2    Anita Marie Gonzales                                                                          Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                          Case 19-18042-mkn                    Doc 1      Entered 12/20/19 13:31:43                     Page 4 of 21
Debtor 1    Johnny Estrada Gonzales
Debtor 2    Anita Marie Gonzales                                                                           Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
                          Case 19-18042-mkn                    Doc 1        Entered 12/20/19 13:31:43                Page 5 of 21
Debtor 1    Johnny Estrada Gonzales
Debtor 2    Anita Marie Gonzales                                                                       Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
                        Case 19-18042-mkn                   Doc 1        Entered 12/20/19 13:31:43                      Page 6 of 21
Debtor 1    Johnny Estrada Gonzales
Debtor 2    Anita Marie Gonzales                                                                          Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities                                                        $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?                          $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Johnny Estrada Gonzales                                       /s/ Anita Marie Gonzales
                                 Johnny Estrada Gonzales                                           Anita Marie Gonzales
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     December 20, 2019                                 Executed on     December 20, 2019
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
                        Case 19-18042-mkn                        Doc 1   Entered 12/20/19 13:31:43                     Page 7 of 21
Debtor 1   Johnny Estrada Gonzales
Debtor 2   Anita Marie Gonzales                                                                           Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Christine M. Owen, Esq.                                        Date         December 20, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Christine M. Owen, Esq.
                                Printed name

                                Law Office of Christine Owen, Esq
                                Firm name

                                509 S. Seventh St
                                Las Vegas, NV 89101
                                Number, Street, City, State & ZIP Code

                                Contact phone     (702)986-0000                              Email address         bankruptcy@callchristine.com
                                9141 NV
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
    Case 19-18042-mkn   Doc 1   Entered 12/20/19 13:31:43   Page 8 of 21


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                 Johnny Estrada Gonzales
                 Anita Marie Gonzales
                 9256 Long Grove Ave
                 Las Vegas, NV 89149

                 Christine M. Owen, Esq.
                 Law Office of Christine Owen, Esq
                 509 S. Seventh St
                 Las Vegas, NV 89101

                 24 hour fitness
                 601 S Rainbow Blvd
                 Las Vegas, NV 89145

                 Aargon Agency
                 Attn: BK Dept
                 8668 Spring Mtn Rd
                 Las Vegas, NV 89117

                 Aargon Agency Inc
                 Acct No 1239151557
                 Attn: Bankruptcy
                 8668 Spring Mountain Road
                 Las Vegas, NV 89117

                 Aargon Agency Inc
                 Acct No 3325087438
                 Attn: Bankruptcy
                 8668 Spring Mountain Road
                 Las Vegas, NV 89117

                 Aargon Agency Inc
                 Acct No 3325088600
                 Attn: Bankruptcy
                 8668 Spring Mountain Road
                 Las Vegas, NV 89117

                 Aargon Agency Inc
                 Acct No 3325078187
                 Attn: Bankruptcy
                 8668 Spring Mountain Road
                 Las Vegas, NV 89117

                 Aargon Agency Inc
                 Acct No 3325081466
                 Attn: Bankruptcy
                 8668 Spring Mountain Road
                 Las Vegas, NV 89117

                 Aargon Agency Inc
                 Acct No 3325064255
                 Attn: Bankruptcy
                 8668 Spring Mountain Road
                 Las Vegas, NV 89117
Case 19-18042-mkn   Doc 1   Entered 12/20/19 13:31:43   Page 9 of 21



             Aargon Agency Inc
             Acct No 3325083647
             Attn: Bankruptcy
             8668 Spring Mountain Road
             Las Vegas, NV 89117

             Aaron Sales & Lease
             309 E. Paces Ferry Rd NE
             Atlanta, GA 30305

             ABC Finacial
             PO Box 6800
             North Little Rock, AR 72124

             AcctCorp
             Acct No D189768N1
             4955 South Durango Drive
             Suite 117
             Las Vegas, NV 89113

             AcctCorp
             Acct No D190773N1
             4955 South Durango Drive
             Suite 117
             Las Vegas, NV 89113

             Ad Astra Recovery
             7330 West 33rd Street North
             Suite 118
             Wichita, KS 67205

             Afni Inc
             Po Box 3517
             Bloomington, IL 61702

             Allied Collection Services
             Acct No 325607401
             Attn: Bankruptcy
             3080 South Durango Drive Suite 208
             Las Vegas, NV 89117

             Allied Collection Services
             Acct No 325481201
             Attn: Bankruptcy
             3080 South Durango Drive Suite 208
             Las Vegas, NV 89117

             Allied Collection Services
             Acct No 324054001
             Attn: Bankruptcy
             3080 South Durango Drive Suite 208
             Las Vegas, NV 89117
Case 19-18042-mkn   Doc 1   Entered 12/20/19 13:31:43   Page 10 of 21



              Allied Collection Services
              Acct No 660996501
              Attn: Bankruptcy
              3080 South Durango Drive Suite 208
              Las Vegas, NV 89117

              Allied Collection Services
              3080 South Durango Dr #208
              Las Vegas, NV 89117

              Allied Interstate
              P.O. Box 19312
              Minneapolis, MN 55419

              Alterra Pest Control
              1856 E Pama Ln B, Las Vegas
              Las Vegas, NV 89119

              American Medical Collection Agency
              4 Westchester Plaza Suite 110
              Elmsford, NY 10523

              ARS National Services
              PO Box 469046
              Escondido, CA 92046-9046

              AT&T
              PO BOX 5014
              Carol Stream, IL 60197

              ATG Credit
              Dept 467
              P.O. Box 4115
              Concord, CA 94524

              Automated Recovery Systems
              4530 S Eastern Ave # 12
              Las Vegas, NV 89119

              Bank of America
              PO Box 15284
              Wilmington, DE 19850

              byl collections
              301 Lacey Street Floor 2
              West Chester, PA 19382

              CALIFORNIA BUSINESS BUREAU
              1711 S MOUNTAIN AVE
              Monrovia, CA 91016
Case 19-18042-mkn   Doc 1   Entered 12/20/19 13:31:43   Page 11 of 21



              Capio Partners Llc
              Acct No 6347107
              Attn: Bankruptcy
              Po Box 3498
              Sherman, TX 75091

              Capio Partners LLC
              PO Box 1378
              Sherman, TX 75091

              Century Link
              Po Box 4300
              Carol Stream, IL 60197

              Chase Card Services
              Acct No 4147400231793629
              Attn: Bankruptcy
              Po Box 15298
              Wilmington, DE 19850

              Check City
              P.O. Box 35227
              Las Vegas, NV 89133

              Check Systems Inc
              7805 Hudson Road #100
              Saint Paul, MN 55125

              Cigna Corporate Headquarters
              900 Cottage Grove Road
              Bloomfield, CT 06002

              city of san jacinto
              595 S. San Jacinto ave
              San Jacinto, CA 92583

              Clark County Collection Service
              8860 W. Sunset Rd 100
              Las Vegas, NV 89148

              Clark County Library
              7060 West Windmill Lane
              Las Vegas, NV 89113

              CMRE FINANCIAL SERVICES
              3075 E IMPERIAL HWY #200
              Brea, CA 92821

              Coast 2 Coast Financal Solutions
              101 Hodencamp Rd Suite 120
              Thousand Oaks, CA 91360

              collection bureau of america
              po box 5013
              Hayward, CA 94540
Case 19-18042-mkn   Doc 1   Entered 12/20/19 13:31:43   Page 12 of 21



              Conns
              Acct No 511199630
              Attn: Bankruptcy
              2445 Technology Forest Blvd, Bldg 4, Ste
              The Woodlands, TX 77381

              Convergent Outsourcing Inc
              Po Box 9004
              Renton, WA 98057

              Convergent Outsourcing, Inc.
              Acct No 57754441
              Attn: Bankruptcy
              Po Box 9004
              Renton, WA 98057

              Cox Communication
              PO Box 79175
              Phoenix, AZ 85062

              Credence Resource Management
              17000 Dallas Parkway #204
              Commerce, TX 75428

              CREDIT BUREAU CENTRAL
              DEPT 502
              PO BOX 4115
              Concord, CA 94524

              Credit Control
              Po Box 120630
              Newport News, VA 23612

              Credit Management
              4200 International Pkwy
              Carrollton, TX 75007

              Credit One Bank
              Acct No 4447962379992740
              Attn: Bankruptcy Department
              Po Box 98873
              Las Vegas, NV 89193

              Crescent Jewlers
              18049 Torrence Ave
              Lansing, IL 60438

              Delta Dental
              3030 S Bundy Dr
              Los Angeles, CA 90066

              Desert West Surgery
              Acct No 0000141702
              1111 Shadow Ln
              Las Vegas, NV 89102
Case 19-18042-mkn   Doc 1   Entered 12/20/19 13:31:43   Page 13 of 21



              Directv
              PO Box 5014
              Carol Stream, IL 60197

              Discover Financial
              Acct No 6011006110943546
              Attn: Bankruptcy Department
              Po Box 15316
              Wilmington, DE 19850

              DISH NETWORK
              PO BOX 94063
              Palatine, IL 60094

              Dollar Loan Center
              Acct No 2379190
              Attn: Bankruptcy
              8860 West Sunset Road
              Las Vegas, NV 89148

              Dollar Loan Center
              Acct No 2378756
              Attn: Bankruptcy
              8860 West Sunset Road
              Las Vegas, NV 89148

              Dollar Loan Center
              Acct No 2348125
              Attn: Bankruptcy
              8860 West Sunset Road
              Las Vegas, NV 89148

              Dollar Loan Center
              Acct No 2332715
              Attn: Bankruptcy
              8860 West Sunset Road
              Las Vegas, NV 89148

              Dollar Loan Center
              Acct No 2275558
              Attn: Bankruptcy
              8860 West Sunset Road
              Las Vegas, NV 89148

              Dollar Loan Center
              Acct No 2218903
              Attn: Bankruptcy
              8860 West Sunset Road
              Las Vegas, NV 89148

              Dollar Loan Center
              Acct No 2165297
              Attn: Bankruptcy
              8860 West Sunset Road
              Las Vegas, NV 89148
Case 19-18042-mkn   Doc 1   Entered 12/20/19 13:31:43   Page 14 of 21



              Dollar Loan Center
              Acct No 2113164
              Attn: Bankruptcy
              8860 West Sunset Road
              Las Vegas, NV 89148

              Dollar Loan Center
              Acct No 2072277
              Attn: Bankruptcy
              8860 West Sunset Road
              Las Vegas, NV 89148

              Dr. Cres Miranda
               3150 N Tenaya Way #320
              Las Vegas, NV 89128

              Dr. Sanjay Vohra
              8965 S Pecos Rd #7159
              Henderson, NV 89074

              Dt credit
              1720 W.Rio Salado Pkwy
              Tempe, AZ 85281

              Enhanced Recovery Corp
              Acct No 206540638
              Attn: Bankruptcy
              8014 Bayberry Road
              Jacksonville, FL 32256

              EOS Finacial
              28970 Cabot Drive Suite 700
              Novi, MI 48377-2978

              Equiant/Thousand Trails
              Acct No 841103604712
              Attn: Bankruptcy
              5401 N Pima Rd, Ste 150
              Scottsdale, AZ 85250

              Fast Bucks
              4180 S. Jones Blvd #8
              Las Vegas, NV 89103

              FBCS
              330 S. Warminster Rd Suite 353
              Hatboro, PA 19040

              Fedexchex
              27042 Towne Centre Drive, Suite 150
              Foothill Ranch, CA 92610

              Financial Corporation of America
              12515 Research Blvd #100
              Austin, TX 78759
Case 19-18042-mkn   Doc 1   Entered 12/20/19 13:31:43   Page 15 of 21



              Forbes Magazine
              499 Washington Blvd
              Jersey City, NJ 07310

              Getaways Resort Management
              Acct No 841103604712
              Po Box 78843
              Phoenix, AZ 85062

              Grant & Weber
              5586 S Fort Apache Rd Suite110, Las Vega
              Las Vegas, NV 89148

              Guthy-Renker
              100 N Pacific Coast Hwy.
              El Segundo, CA 90245

              Health Care Partners
              PO Box 748356
              Los Angeles, CA 90074

              Health Plan of Nevada
              2720 N Tenaya Way
              Las Vegas, NV 89128

              Hemet Hospital
              1117 E. Devonshire Ave.
              Hemet, CA 92543

              HSBC   Premier Banking
              po box 2013
              Buffalo, NY 14240

              Jefferson Capital Systems, LLC
              Acct No 3458703521
              Po Box 1999
              Saint Cloud, MN 56302

              KOSTER'S LEGAL DEPT
              4310 S CAMERON #9
              Las Vegas, NV 89103

              labcorp
              po box 2240
              Burlington, NC 27216

              Las Vegas Urology
              7500 Smoke Ranch Rd Suite 200
              Las Vegas, NV 89128

              las vegas water
              Po Box 2921
              Phoenix, AZ 85062
Case 19-18042-mkn   Doc 1   Entered 12/20/19 13:31:43   Page 16 of 21



              LCA Collections
              P.O. Box 2240
              Burlington, NC 27216

              lvac
              1725 N Rainbow Blvd
              Las Vegas, NV 89108

              Matco Tools
              Acct No N160504580S5460725
              Attn: Bankruptcy
              4403 Allen Rd
              Stow, OH 44224

              Matco Tools
              Acct No N160504580S5388886
              Attn: Bankruptcy
              4403 Allen Rd
              Stow, OH 44224

              Matco Tools
              Acct No N160504580S5313323
              Attn: Bankruptcy
              4403 Allen Rd
              Stow, OH 44224

              Medical Data Systems (MDS)
              Acct No 8005718526
              Attn: Bankruptcy Dept
              2001 9th Ave Ste 312
              Vero Beach, FL 32960

              Medical Data Systems (MDS)
              Acct No 8005789584
              Attn: Bankruptcy Dept
              2001 9th Ave Ste 312
              Vero Beach, FL 32960

              Medicredit Inc.
              Acct No 112806483
              Attn: Bankruptcy Department
              Po Box 1629
              Maryland Heights, MO 63043

              Medicredit Inc.
              Acct No 113011868
              Attn: Bankruptcy Department
              Po Box 1629
              Maryland Heights, MO 63043

              Medicredit, Inc
              PO Box 1629
              Maryland Heights, MO 63043
Case 19-18042-mkn   Doc 1   Entered 12/20/19 13:31:43   Page 17 of 21



              Metro Republic Commercial Services Inc
              1751 3rd St STE 102
              Norco, CA 92860-2670

              Midland Funding
              2227 W Trade St Ste 1610
              Charlotte, NC 28202

              Money Tree
              Po Box 58363
              Seattle, WA 98138

              Montecito Town Center Dental
              7175 N Durango Drive #150
              Las Vegas, NV 89149

              MOUNTAIN VIEW HOSPITAL
              3100 N TENAYA WAY
              Las Vegas, NV 89128

              NEVADA HEART AND VASCULAR
              Acct No 366433
              PO BOX 98813
              Las Vegas, NV 89193

              North Shore Agency LLC
              700 Seventeenth Street, Suite 200
              Denver, CO 80202

              Northwest Pediatrics
              Acct No 18338
              3630 N. Rancho Dr #104
              Las Vegas, NV 89130-3111

              NV Energy Corporate Headquarters
              6226 W. Sahara Ave.
              Las Vegas, NV 89151

              One Nevada Credit Unio
              2645 S Mojave Rd
              Las Vegas, NV 89121

              Optumcare Anesthesia
              po box 206005
              Dallas, TX 75320

              Peak Acceptance
              4100 Spring Valley Rd # 820
              Dallas, TX 75244

              PlusFour, Inc.
              Acct No 5989486
              Attn: Bankruptcy Department
              Po Box 95846
              Las Vegas, NV 89193
Case 19-18042-mkn   Doc 1   Entered 12/20/19 13:31:43   Page 18 of 21



              PlusFour, Inc.
              Acct No 5981704
              Attn: Bankruptcy Department
              Po Box 95846
              Las Vegas, NV 89193

              PlusFour, Inc.
              Acct No 5999462
              Attn: Bankruptcy Department
              Po Box 95846
              Las Vegas, NV 89193

              PlusFour, Inc.
              Acct No 6315275
              Attn: Bankruptcy Department
              Po Box 95846
              Las Vegas, NV 89193

              PlusFour, Inc.
              Acct No 5885555
              Attn: Bankruptcy Department
              Po Box 95846
              Las Vegas, NV 89193

              Proactive
              100 N Pacific Coast Highway Suite 1400
              El Segundo, CA 90245

              Progressive
              Po Box 31260
              Tampa, FL 33631

              Progressive Leasing
              256 West Data Dr
              Draper, UT 84020

              Progressive Management Systems
              1521 W. Cameron Ave First Floor
              West Covina, CA 91790

              Quality Readers
              PO BOX 771747
              Lakewood, OH 44107

              Quantified Manangement Service
              2821 S Parker Rd
              Aurora, CO 80014

              Quantum Collections
              3080 South Durango Drive
              Suite 105
              Las Vegas, NV 89117
Case 19-18042-mkn   Doc 1   Entered 12/20/19 13:31:43   Page 19 of 21



              Quest Diagnostic
              PO BOX 740351
              Cincinnati, OH 45274-0351

              Radiology Specialists LTD
              Po Box 50709
              Henderson, NV 89016

              Radius Global Solutions
              PO Box 390916
              Minneapolis, MN 55439

              Rapid Cash
              1175 E. Charleston
              Las Vegas, NV 89104

              Recievable Management
              1341 Crossways Blvd
              Chesapeake, VA 23320

              RGS Financial
              1700 Jay Ell Dr Ste 200
              Richardson, TX 75081

              Santander Consumer USA
              Acct No 30000136523181000
              Attn: Bankruptcy
              10-64-38-Fd7 601 Penn St
              Reading, PA 19601

              SCE (Southern California Edison)
              Acct No 343161352
              Attn: Bankruptcy
              Po Box 800
              Rosemead, CA 91770

              Shadow Emergency Physicians
              PO Box 13917
              Philadelphia, PA 19101

              southwest gas
              po box 98890
              Las Vegas, NV 89193

              Southwest Medical Associates
              P.O. Box 18402
              Las Vegas, NV 89114

              Spring Valley Hospital
              PO Box 31001-0827
              Pasadena, CA 91110

              Sprint
              PO Box 4191
              Carol Stream, IL 60197
Case 19-18042-mkn   Doc 1   Entered 12/20/19 13:31:43   Page 20 of 21



              STARPOINT RESORT GROUP
              Acct No 891-103-604712
              PO BOX 78843
              Phoenix, AZ 85062

              Stellar Recovery Systems, Inc
              1327 Highway 2, Ste 100
              Kalispell, MT 59901-3413

              Sunrise Hospital
              3186 Maryland Pkwy
              Las Vegas, NV 89101

              Synchrony Bank/Care Credit
              Acct No 6019183632335592
              Attn: Bankruptcy Dept
              Po Box 965060
              Orlando, FL 32896

              T-Mobile
              PO Box 37380
              Albuquerque, NM 87176

              TV Guide Magazine
              PO Box 37360
              Boone, IA 50099

              UNLV Medicine
              PO BOX 516559
              Los Angeles, CA 90051-0596

              Verizon
              PO BOX 660108
              Dallas, TX 75266-0108

              Wakefield & Associates
              Acct No 15VEVY
              Attn: Bankruptcy
              10800 E Bethany Dr
              Aurora, CO 80014

              Wakefield & Associates
              Acct No 15PRIT
              Attn: Bankruptcy
              10800 E Bethany Dr
              Aurora, CO 80014

              Wakefield & Associates
              Acct No 15FV3H
              Attn: Bankruptcy
              10800 E Bethany Dr
              Aurora, CO 80014
Case 19-18042-mkn   Doc 1   Entered 12/20/19 13:31:43   Page 21 of 21



              Wakefield & Associates
              Acct No 151CK9
              Attn: Bankruptcy
              10800 E Bethany Dr
              Aurora, CO 80014

              Wakefield & Associates
              PO Box 59003
              Knoxville, TN 37950

              Washington County Hospital
              P.O. Box 953412
              Saint Louis, MO 63195

              West Star CU
              PO BOX 94138
              Las Vegas, NV 89193

              Wolfson & Wolfson
              2655 Box Canyon Dr
              Las Vegas, NV 89128
